Rollins, S.
This is a proceeding wherein the petitioner, as the guardian of the two infant children of Mary C. Reilley, deceased, applies for an order directing the administratrix of this •estate to file an account The respondent accedes that prior to January 6, 1885, Mrs. Reilley, who was one of the daughters of this decedent, was a person interested in his estate; but by the answer of the administratrix, it appears that on that day she executed and delivered to her a release of her interest therein.
The execution and delivery of this release are not disputed, but tbe petitioner has filed an affidavit alleging that it was obtained by the fraud, coercion and undue influence of the respondent
The question whether the release is for this cause invalid, the surrogate has no jurisdiction to determine. But iu view of the sworn allegation of its invalidity, I must order an accounting (Fraenzmick agt. Miller, 5 Redf., 136; Harris agt. Ely, 25 N. Y., 138; Rieben agt. Hicks, 4 Bradf., 136; Estate of Andress Schmidt, surrogate’s decisions, Dec. 23, 1885).